Exhibit 10-31

 

 

 

 

 

 

AMENDMENT NO. 2



 

to



 

NEW YORK STATE ELECTRIC & GAS CORPORATION



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



 

EFFECTIVE



AS OF AUGUST 1, 2001



 

 

          The New York State Electric & Gas Corporation Supplemental Executive
Retirement Plan, (the "Plan") amended and restated effective August 1, 2001, as
heretofore amended, is hereby further amended as follows:

1.        Effective August 1, 2001, the Plan is hereby amended to delete Exhibit
"A" thereto and replace it with Exhibit "A" attached hereto and made a part
hereof.

          IN WITNESS WHEREOF OF THE ADOPTION OF THIS AMENDMENT No. 2, New York
State Electric & Gas Corporation has set its hand and seal to this Amendment No.
2 on January 18, 2002.

NEW YORK STATE ELECTRIC & GAS
CORPORATION

 

By:   /s/Sherwood J. Rafferty            
            Sherwood J. Rafferty
            Senior Vice President and
            Chief Financial Officer


Attest:   /s/Elaine DuBrava          
                  Elaine DuBrava
                  Secretary

STATE OF NEW YORK         )
                                                  ) SS.:
COUNTY OF TOMPKINS     )

          On this    18    day of  January  , in the year of 2002, before me,
the undersigned, personally appeared SHERWOOD J. RAFFERTY, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

  /s/Darlene E. Beach                    


          Notary Public



 

EXHIBIT "A"
Participating Employees

Robert D. Badertscher

Robert E. Martin

Richard H. Cerchiara

William G. McCann

William J. Cooney, Jr.

Sherwood J. Rafferty

Francis DiTommaso

James W. Rettberg

Thomas F. Dorazio

R. David Saunders

Michael D. Eastman

Susan T. Schattschneider

Brian J. Eldridge

Jeffrey K. Smith

Joseph C. Fleury

Teresa M. Turner

Raymond E. Jensen

Dennis R. Urgento

Arthur E. Kruppenbacher

Michael C.Y. Van

Robert L. Malecki

William K. Von Iderstein